      Case 2:17-cr-00150-ILRL-DMD Document 181 Filed 04/22/19 Page 1 of 2

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                               CRIMINAL NO. 17-150

VERSUS                                                 SECTION "B"

WARDELL ROBINSON                                       VIOLATION: 21:922(g)(1);
THOMAS HUNTER                                          21:924(a)(2); 21:846;
CHERYL JOHNSON                                         21:841(a)(1); 21:841(b)(1)(B);
BRANDON JOSEPH                                         21:841(b)(1)(C);
ADRIAN CALISTE                                         18:924(c)(1)(A); 18:924(o); 18:2
CEASAR HERRERA

NOTICE OF SENTENCING AS TO CHERYL JOHNSON, ADRIAN CALISTE AND
CEASAR HERRERA
                      (Previously set for 5/15/2019)

Take notice that this criminal case has been set for SENTENCING on MAY 13, 2019, at

10:00 a.m., before Judge Ivan L. R. Lemelle, 500 Poydras Street, Courtroom C-501,

New Orleans, LA 70130.


**IMPORTANT NOTE:      PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING**

PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY
OUTSIDE THE AFORESAID COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES
PRIOR TO APPEARANCE.


Date: April 22, 2019                         WILLIAM W. BLEVINS, CLERK
                                             Issued by K. County, Case Manager
TO:
                                             AUSA: Brittany Reed, T.A.
SEE PAGE 2
                                             U.S. Marshal

                                             U.S. Probation/Pretrial Services Unit

If you change address,                       JUDGE LEMELLE
notify clerk of court
by phone - (504) 589-7682                    MAGISTRATE JUDGE

                                             S/A Sheila McMillan – FBI

                                             COURT REPORTER COORDINATOR
                                             INTERPRETER: NO
     Case 2:17-cr-00150-ILRL-DMD Document 181 Filed 04/22/19 Page 2 of 2



17-150 "B"
Criminal Notice - Page 2



(DEFENDANTS AND COUNSEL)


WARDELL ROBINSON (CUSTODY)
COUNSEL FOR ROBINSON:
STAVROS PANAGOULOPOULOS
stavros.p@pelicanlawgroup.com
DAVID AUGUSTUS CAPASSO
DavidCapasso.Attorney@Yahoo.com


THOMAS HUNTER (CUSTODY)
COUNSEL FOR HUNTER:
NANDI CAMPBELL
nfc.attorney@gmail.com
SARAH CHERVINSKY
chervinskylaw@gmail.com


CHERYL JOHNSON (BOND)
COUNSEL FOR JOHNSON:
CHRISTOPHER EDWARDS
chris.edwards501@yahoo.com


BRANDON JOSEPH (CUSTODY)
COUNSEL FOR JOSEPH:
JEROME MATTHEWS. JR.
jerome@jeromematthews.com


ADRIAN CALISTE (BOND)
COUNSEL FOR CALISTE:
WARREN MCKENNA, III
warren@mckennafirm.com


CEASAR HERRERA (CUSTODY)
COUNSEL FOR HERRERA:
GARY V. SCHWABE, JR.
gary_schwabe@fd.org
